Title: From John Adams to Clarkson Crolius, 9 December 1819
From: Adams, John
To: Crolius, Clarkson



Sir.
Montezillo December 9th. 1819

I have received the favour of your an obliging letter which you did me the honor to write me on the 29th. November—be pleased to present my thanks to the Society of Tammany or Columbian Order for this honorable mark of their Attention
I admire the frankness and fortitude with which they have censure’d a Multitude of errours and abuses in the Policy Morals and Manners of this Nation no Satire can be too severe, no condemnation too inexorable for my taste on these topicks—I wish you and your society success in discountenancing all pernicious Customs and usages, and all deviations from a Wise and virtuous National Economy—
With great Respect, I have the honor to be Sir, your / most Obedient humble Servant
John Adams